DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/04/2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Berning (US 10718431 B2).
	With respect to claims 1 and 11, Berning discloses: A milling machine (10, Fig. 1) comprising: an engine (42, Fig. 2) that generates output power; a rotor (22) that receives the output power from the engine; and a drivetrain for operating a rotor of the machine at a desired output coupled to the engine and the rotor for transmitting the output power to the rotor based on a desired output of the rotor, the drivetrain including: a transmission system (46/50) defining an input end (44) operatively coupled to the engine for receiving the output power therefrom and an output end (52), wherein the transmission system allows variation in an output of the rotor without altering a load on the engine; a power transmitting arrangement (54) coupled to the output end of the transmission system; and a gearbox (56) coupled to the power transmitting arrangement and the rotor for transmitting the output power to the rotor, wherein the power transmitting arrangement is disposed between the transmission system and the gearbox.
With respect to claims 2 and 12, Berning discloses: a power disengagement device (60/80/81a, Fig. 3, also see Col. 12, LL. 9-13) for selectively disengaging the engine (42) from the rotor (22) in an operating condition of the engine.
With respect to claims 3 and 13, Berning discloses: the power disengagement device includes a clutch (60, Fig. 3) disposed on at least one of the input end (44) and the output end (52) of the transmission system (46/50).
With respect to claims 4 and 14, Berning discloses: a brake assembly (81a, Fig. 3) disposed between the transmission system (46/50) and the power transmitting arrangement (54).
With respect to claims 5-6 and 15-16, Berning discloses: a power take-off system (82/84/86/88) disposed between the engine (42) and the drivetrain, wherein the power take-off system receives the output power from the engine and wherein the power take-off system includes at least one hydraulic pump (90/92/94/96).
With respect to claims 7 and 17, Berning discloses: the power transmitting arrangement (50) includes at least one of a pulley arrangement, a belt arrangement, a chain arrangement, and a gear drive (see Col. 11, LL. 22-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berning (US 10718431 B2) in view of Parker (US 20080173740 A1)
With respect to claims 8 and 18, Berning discloses all of the features as set forth above but does not explicitly disclose that any of the gearboxes in the transmission system are powershift gearboxes. 
Parker discloses a similar milling machine (10, Fig. 2) and associated transmission system (20) wherein the transmission system includes a powershift gearbox (see “powershift transmissions”, paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Berning in view of Parker by substituting the gearboxes disclosed by Berning for a powershift gearbox as disclosed by Parker. The substitution would have been obvious because Parker has demonstrated that powershift gearboxes are suitable choices for power transmission in milling machines. Accordingly, such a person would have predicted that the powershift gearbox would perform the intended function of the substituted gearbox. 
With respect to claims 9-10 and 19-20, Berning discloses all of the features as set forth above but is silent int teaching: the drivetrain is controlled based on the desired output of the rotor, and the desired output of the rotor is based on at least one of a desired depth of cut, a travel speed of the milling machine, a hardness of material being cut, a desired material size, and a density of the material being cut. 
The drivetrain of the milling machine (10) disclosed by Parker is controlled based on the desired output of the rotor (30) and the desired output of the rotor is based on a travel speed of the milling machine (see paragraph [0010]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Berning in view of Parker to include speed-based rotor control to arrive at the claimed invention and to allow the milling machine to operate at optimal conditions as taught by Parker (“see “optimal conditions”, paragraph [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses power transmission systems for milling machines in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614